Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT is effective as of June 25, 2010 (the “Effective
Date”) by and between Republic Services, Inc. (the “Company”) and DONALD W.
SLAGER (“Employee”).
     Employee and the Company are parties to that Employment Agreement dated as
of the effective time of the merger of Allied Waste Industries, Inc., a Delaware
corporation into RS Merger Wedge, Inc., a Delaware corporation and wholly-owned
subsidiary of Republic Services, Inc., a Delaware corporation (the “Merger”)
pursuant to the Agreement & Plan of Merger dated as of June 22, 2008 (the
“Effective Time”) (the “2008 Employment Agreement”).
     As of the date hereof, Employee is an employee of the Company and is
considered a valued employee such that the Company desires to retain him.
     The Employee and the Company desire to enter into this Agreement to amend,
restate and continue the provisions of the 2008 Employment Agreement on and
after the Effective Date as set forth herein, including certain additional
provisions which shall become effective on January 1, 2011 (the “Transition
Date”) which is the date on which the Company’s Chief Executive Officer will
retire and the Employee will become the Company’s Chief Executive Officer.
     In consideration of the premises set forth above, the mutual
representations, warranties, covenants and agreements contained in this
Agreement and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
     1. Employment.
          (a) Retention. The Company agrees to employ the Employee prior to the
Transition Date as its President and Chief Operating Officer and on and after
the Transition Date as its Chief Executive Officer and President. Employee
agrees to accept such employment, subject to the terms and conditions of this
Agreement. After the Transition Date, the Board of Directors of the Company may
in its sole discretion, after consulting Employee, designate someone other than
the Employee to serve as its President (reporting to Employee), and such action
shall not constitute Good Reason under Section 3 of this Agreement.
          (b) Employment Period. This Agreement shall commence on the Effective
Date and, unless terminated in accordance with the terms of this Agreement shall
continue in effect on a rolling two-year basis, such that at any time during the
term of this Agreement there will be two years remaining (the “Employment
Period”). Notwithstanding the evergreen nature of the Employment Period, the
Company may terminate Employee at any time in accordance with the provisions of
Section 3 of this Agreement.
          (c) Duties and Responsibilities. During the Employment Period and
prior to the Transition Date, Employee shall serve as President and Chief
Operating Officer and on and after the Transition Date, Employee shall serve as
Chief Executive Officer and, if applicable,

 



--------------------------------------------------------------------------------



 



President. On or before the Transition Date, Employee shall be appointed as a
member of the Board of Directors of the Company and shall thereafter be
nominated for election and re-election while he is serving as Chief Executive
Officer. As Chief Executive Officer, Employee shall report to the Board of
Directors of the Company. Employee shall have such authority and responsibility
and perform such duties as may be assigned to him from time to time at the
direction of the Board of Directors of the Company, and in the absence of such
assignment, such duties as are customary to Employee’s office and as are
necessary or appropriate to the business and operations of the Company. During
the Employment Period, Employee’s employment shall be full time and Employee
shall perform his duties honestly, diligently, in good faith and in the best
interests of the Company and shall use his best efforts to promote the interests
of the Company. All executive officers of the Company shall report to the Chief
Executive Officer, and Employee shall, in such capacity, have the authority and
responsibility to assign appropriate duties to such other executive officers as
are necessary or appropriate for the business and operations of the Company.
          (d) Other Activities. Except upon the prior written consent of the
Company, Employee, during the Employment Period, will not accept any other
employment. Employee shall be permitted to engage in any non-competitive
businesses, not-for-profit organizations and other ventures, such as passive
real estate investments, serving on charitable and civic boards and
organizations, and similar activities, so long as such activities do not
materially interfere with or detract from the performance of Employee’s duties
or constitute a breach of any of the provisions contained in Section 7 of this
Agreement, provided that the Employee may only serve as a director of a
for-profit corporation with the advance written approval of the Company’s Board
of Directors.
     2. Compensation.
          (a) Base Salary and Adjusted Salary. In consideration for Employee’s
services hereunder and the restrictive covenants contained herein, Employee
shall continue to be paid for the 2010 Fiscal Year an annual base salary (the
“Base Salary”) of $875,000 payable in accordance with the Company’s customary
payroll practices. The Employee’s Base Salary shall be increased to $1,000,000
effective on the Transition Date. With respect to any Fiscal Year during which
Employee is employed by the Company for less than the entire Fiscal Year, the
Base Salary shall be prorated for the period during which the Employee is so
employed. Notwithstanding the foregoing, Employee’s annual Base Salary may be
increased, but not decreased (taking into account prior increases) without
Employee’s consent at anytime and from time to time to levels greater than the
levels set forth in the preceding sentence at the discretion of the Board of
Directors of the Company to reflect merit or other increases. The term “Fiscal
Year” as used herein shall mean each period of twelve (12) calendar months
commencing on January 1st of each calendar year during the Employment Period and
expiring on December 31st of such year.
          (b) Annual Awards. In addition to the Base Salary, Employee shall be
eligible to receive Annual Awards in an amount equal to a target of 120% for the
2010 Fiscal Year and 125% for Performance Periods after the 2010 Fiscal Year, of
the Employee’s Base Salary in effect for the Performance Period with respect to
which such Annual Award is granted, as established pursuant to the terms of the
Company’s Executive Incentive Plan, as amended (the

- 2 -



--------------------------------------------------------------------------------



 



“Executive Incentive Plan”). The Annual Award shall be based on the achievement
of such Performance Goals as are established by the Compensation Committee of
the Board of Directors pursuant to the Executive Incentive Plan. The achievement
of said Performance Goals shall be determined by the Compensation Committee of
the Board of Directors. Except as otherwise provided in Sections 3 and 24, with
respect to any Fiscal Year during which Employee is employed by the Company for
less than the entire Fiscal Year, the Annual Award shall be prorated for the
period during which Employee was so employed. The Annual Award shall be payable
within sixty (60) days after the end of the Company’s Fiscal Year. To the extent
of any conflict between the provisions of this Agreement and the Executive
Incentive Plan, the terms of this Agreement shall control.
          (c) Merit and Other Bonuses. Employee shall be entitled to such other
bonuses as may be determined by the Board of Directors of the Company or by a
committee of the Board of Directors as determined by the Board of Directors, in
its sole discretion.
          (d) Existing Stock Options and Shares of Restricted Stock. The Company
has issued to Employee options to purchase shares of the Company’s Common Stock
pursuant to the terms of various Option Agreements and the terms of the 2007
Stock Incentive Plan (the “Outstanding Option Grants”). The Company has also
granted to Employee restricted shares of the Company’s Common Stock pursuant to
the terms of the Company’s 2007 Stock Incentive Plan (the “Outstanding
Restricted Stock Grants”). The options issued or to be issued under the
Outstanding Option Grants shall continue to be subject to the terms of the
Option Agreements, except to the extent otherwise provided for in this
Agreement. The shares of restricted stock granted or to be granted under the
Outstanding Restricted Stock Grants shall continue to be subject to the terms of
the Executive Restricted Stock Agreements, except to the extent otherwise
provided for in this Agreement. Upon execution of the 2008 Employment Agreement,
the Employee received shares of restricted stock with a value of $1,000,000,
which vest 100% on the third anniversary thereof provided the Employee is
employed on such date or as otherwise provided herein (“Special Restricted Stock
Award”).
          (e) New Grant. As of the Effective Date, the Company shall grant to
Employee a number of shares of restricted stock equal to $2,000,000 divided by
the per share closing price on the Effective Date (rounded up to the next whole
share), which will vest 25% on each anniversary of the Effective Date provided
the Employee is employed on such date except as otherwise provided herein, and
which will be in lieu of a discretionary annual grant of restricted stock for
Fiscal Year 2011.
          (f) Other Stock Options. Employee shall be entitled to participate and
receive option grants under the 2007 Stock Incentive Plan and such other
incentive or stock option plans as may be in effect from time-to-time, as
determined by the Board of Directors of the Company.
          (g) Other Compensation Programs. Employee shall be entitled to
participate in the Company’s incentive and deferred compensation programs and
such other programs as are established and maintained for the benefit of the
Company’s employees or executive officers, subject to the provisions of such
plans or programs.

- 3 -



--------------------------------------------------------------------------------



 



          (h) Other Benefits. During the term of this Agreement, Employee shall
also be entitled to participate in any other health insurance programs, life
insurance programs, disability programs, stock incentive plans, bonus plans,
pension plans and other fringe benefit plans and programs as are from time to
time established and maintained for the benefit of the Company’s employees or
executive officers, subject to the provisions of such plans and programs.
          (i) Expenses. Employee shall be reimbursed for all out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
business of the Company, pursuant to the normal standards and guidelines
followed from time to time by the Company. Notwithstanding anything herein to
the contrary or otherwise, except to the extent any expense or reimbursement
described in this Section 2(h) does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), any expense or reimbursement described in this Section
2(h) shall meet the following requirements: (i) the amount of expenses eligible
for reimbursement provided to Employee during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Employee in any other calendar year, (ii) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, (iii) the right to payment or reimbursement on in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.
          (j) Long Term Awards. Employee shall be entitled to participate in the
Executive Incentive Plan (or any successor plan maintained by the Company) for
purposes of receiving Long Term Awards pursuant to the terms of this Agreement
and the Executive Incentive Plan (or such successor plan).
          (k) Synergy Incentive Plan. Employee is currently a participant in the
Synergy Incentive Plan. A schedule of the maximum awards that the Employee is
eligible to receive under the Synergy Incentive Plan is attached as
Schedule 2(k). Awards under the Synergy Incentive Plan shall not be considered
Annual Awards, Long Term Awards, or equity awards or otherwise taken into
account for purposes of Sections 3, 4 or 24 of this Agreement, but instead, such
awards shall be governed by the terms of the Synergy Incentive Plan.
          (l) Vacation. The Employee shall continue to be entitled to four
(4) weeks paid vacation (“Vacation Time”) for each full calendar year of
employment. For the calendar year in which the Employee’s Date of Termination
occurs, the amount of Vacation Time to which the Employee is entitled shall be
prorated. Vacation Time of up to two (2) weeks not taken during the calendar
year in which it is accrued may be carried over to subsequent years with no more
than six (6) weeks Vacation Time available in any Fiscal Year.
          (m) Insurance. At all times during the term of this Agreement, and for
ten (10) years thereafter, the Employee shall be covered under the Company’s
directors’ and officers’ liability insurance, but only to the same extent as
other senior officers.

- 4 -



--------------------------------------------------------------------------------



 



          (n) Aircraft. It is the intention of the Board of Directors that the
Employee have full access and use of the corporate aircraft as set forth in the
March 2009 Corporate Aircraft Policy. The Company’s March 2009 Corporate
Aircraft Policy will apply to Employee during the term of this Agreement and
will not be changed without Employee’s consent unless unforeseen and unexpected
circumstances arise that require the policy to be modified.
     3. Termination.
          (a) For Cause. The Company shall have the right to terminate this
Agreement and to discharge Employee for Cause (as defined below), at any time
during the term of this Agreement. Termination for Cause shall mean, during the
term of this Agreement, (i) Employee’s willful and continued failure to
substantially perform his duties after he has received written notice from the
Company identifying the actions or omissions constituting willful and continued
failure to perform, (ii) Employee’s conviction or plea to a felony, misdemeanor
or any other crime, (iii) Employee’s actions or omissions that constitute fraud,
dishonesty or gross misconduct, (iv) Employee’s breach of any fiduciary duty
that causes material injury to the Company, (v) Employee’s breach of any duty
causing material injury to the Company, (vi) Employee’s inability to perform his
material duties to the reasonable satisfaction of the Company due to alcohol or
other substance abuse, or (vii) any violation of the Company’s policies or
procedures involving discrimination, harassment, substance abuse or work place
violence. Any termination for Cause pursuant to this Section shall occur only
after notice is given to Employee in writing which shall set forth in detail all
acts or omissions upon which the Company is relying to terminate Employee for
Cause and, in the case of (i) or (vii), after which the Employee has failed to
cure any actions or omissions which provide the Company with a basis to
terminate the Employee for Cause.
          Upon any determination by the Company that Cause exists to terminate
Employee, the Company shall cause a special meeting of the Board of Directors to
be called and held at a time mutually convenient to the Board of Directors and
Employee, but in no event later than ten (10) business days after Employee’s
receipt of the notice that the Company intends to terminate Employee for Cause.
Employee shall have the right to appear before such special meeting of the Board
of Directors with legal counsel of his choosing to refute such allegations and
shall have a reasonable period of time to cure any actions or omissions in the
case of (i) or (vii) which provide the Company with a basis to terminate
Employee for Cause (provided that such cure period shall not exceed 30 days),
provided that Company shall not terminate the Employee until the end of the
30 day period. A majority of the members of the Board of Directors must affirm
that Cause exists to terminate Employee. In the event the Company terminates
Employee for Cause, the Company shall only be obligated to continue to pay in
the ordinary and normal course of its business to Employee his Base Salary plus
accrued but unused Vacation Time through the termination date and the Company
shall have no further obligations to Employee under this Agreement from and
after the date of termination.
          (b) Resignation by Employee Without Good Reason. If Employee shall
resign or otherwise terminate his employment with the Company at anytime during
the term of this Agreement, other than for Good Reason (as defined below),
Employee shall only be entitled to receive his accrued and unpaid Base Salary
and unused Vacation Time through the

- 5 -



--------------------------------------------------------------------------------



 



termination date, and the Company shall have no further obligations under this
Agreement from and after the date of resignation.
          (c) Termination by Company Without Cause and by Employee For Good
Reason. At any time during the term of this Agreement, (i) the Company shall
have the right to terminate this Agreement and to discharge Employee without
Cause effective upon delivery of written notice to Employee, and (ii) Employee
shall have the right to terminate this Agreement for Good Reason effective upon
delivery of written notice to the Company. For purposes of this Agreement, “Good
Reason” shall mean: (i) the Company has materially reduced the duties and
responsibilities of Employee (x) prior to the Transition Date from the duties
and responsibilities of the Employee as President and Chief Operating Officer at
the Effective Time and (y) on and after the Transition Date from the duties and
responsibilities of the Employee as Chief Executive Officer at the Transition
Date, (ii) the Company has breached any material provision of this Agreement and
has not cured such breach within 30 days of receipt of written notice of such
breach from Employee, (iii) the Company does not provide health, life,
disability, incentive or equity benefits which are substantially comparable in
the aggregate to the level of such benefits and incentive compensation provided
on the Effective Time, other than due to a reduction in such level of benefits
to the extent such reduction applies to other senior executives of the Company
and provided that any particular plan containing such benefits may be amended or
terminated, (iv) Employee’s office is relocated by the Company to a location
which is not located within the Arizona County of Maricopa, (v) Employee has not
become the Chief Executive Officer as of the Transition Date, or (vi) the
Company’s termination without Cause of the continuation of the Employment Period
provided in this Agreement. Notwithstanding the foregoing, the Employee’s
termination of employment pursuant to this Agreement shall not be effective
unless (x) the Employee delivers a written notice setting forth the details of
the occurrence giving rise to the claim of termination for Good Reason within a
period not to exceed 90 days of its initial existence and (y) the Company fails
to cure the same within a thirty (30) day period.
          Upon any such termination by the Company without Cause, or by Employee
for Good Reason, (i) the Company shall pay to Employee: all of Employee’s
accrued but unpaid Base Salary and accrued but unused Vacation Time through the
date of termination in a lump sum within sixty (60) days of termination;
(ii) the Company shall pay to Employee Base Salary for three (3) years from the
date of termination when and as Base Salary would have been due and payable
hereunder but for such termination; (iii) the Company shall continue providing
medical, dental, and/or vision coverage to the Employee and/or the Employee’s
family, at least equal to that which would have been provided to the Employee if
the Employee’s employment had not terminated, until the earlier of (1) the date
the Employee becomes eligible for any comparable medical, dental, or vision
coverage provided by any other employer, or (2) the date the Employee becomes
eligible for Medicare or any similar government-sponsored or provided health
care program (whether or not such coverage is equivalent to that provided by the
Company); (iv) all stock option grants, restricted stock grants and restricted
stock unit grants (other than the Special Restricted Stock Award), to the extent
they would have vested during the Fiscal Year of termination, will immediately
vest and become unrestricted, if not vested previously, and any such options
will remain exercisable for the lesser of the unexpired term of the option
without regard to the termination of Employee’s employment or three (3) years
from

- 6 -



--------------------------------------------------------------------------------



 



the date of termination of employment; (v) the Special Restricted Stock Award
will immediately fully vest; (vi) all Annual Awards shall vest and be paid on a
prorated basis in an amount equal to the Annual Awards payment that the
Compensation Committee of the Board of Directors determines would have been paid
to Employee pursuant to the Executive Incentive Plan had Employee’s employment
continued to the end of the Performance Period multiplied by a fraction, the
numerator of which is the number of completed months of employment during such
Performance Period and the denominator of which is the total number of months in
the Performance Period, within sixty (60) days after the end of the Company’s
Fiscal Year; (vii) all Long Term Awards shall vest and be paid on a prorated
basis in an amount equal to the Long Term Awards payment that the Compensation
Committee of the Board of Directors determines would have been paid to Employee
pursuant to the Executive Incentive Plan had Employee’s employment continued to
the end of the Performance Period multiplied by a fraction, the numerator of
which is the number of completed months of employment during such Performance
Period and the denominator of which is the total number of months in the
Performance Period, within sixty (60) days after the end of the Company’s Fiscal
Year in which the Performance Period ends; (viii) as of the termination date
Employee shall be paid, in accordance with the terms of any deferred
compensation plan in which Employee was a participant and any elections
thereunder, the balance of all amounts credited or eligible to be credited to
Employee’s deferred compensation account (including all Company contributions,
whether or not vested); (ix) the Company shall continue director and officer
liability insurance for ten (10) years; and (x) the Company shall provide
outplacement services which may include administrative support for up to one
(1) year, provided that such amount may not exceed $50,000 (collectively, the
foregoing consideration payable to Employee shall be referred to herein as the
“Severance Payment”). Other than the Severance Payment, the Company shall have
no further obligation to Employee except for the obligations set forth in
Sections 10, 17, and 25 of this Agreement after the date of such termination;
provided, however, that Employee shall only be entitled to continuation of the
Severance Payment as long as he is in compliance with the provisions of
Sections 7, 8, 10 and 11 of this Agreement.
          (d) Disability of Employee. This Agreement may be terminated by the
Company upon the Disability of Employee. “Disability” shall mean any mental or
physical illness, condition, disability or incapacity which prevents Employee
from reasonably discharging his duties and responsibilities under this Agreement
for a period of 180 consecutive days. In the event that any disagreement or
dispute shall arise between the Company and Employee as to whether Employee
suffers from any Disability, then, in such event, Employee shall submit to the
physical or mental examination of a physician licensed under the laws of the
State of Arizona, who is mutually agreeable to the Company and Employee, and
such physician shall determine whether Employee suffers from any Disability. In
the absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and Employee. The entire cost of such
examination shall be paid for solely by the Company. In the event the Company
has purchased Disability insurance for Employee, Employee shall be deemed
disabled if he is completely (fully) disabled as defined by the terms of the
Disability policy. Disability shall not be deemed to occur unless it constitutes
a “disability,” as such term is defined in Code Section 409A. In the event that
at any time during the term of this Agreement Employee shall suffer a Disability
and the Company terminates Employee’s employment for such Disability, such
Disability shall be considered to be a termination by the Company without Cause
or a

- 7 -



--------------------------------------------------------------------------------



 



termination by Employee for Good Reason and the Severance Payment shall be paid
to Employee to the same extent and in the same manner as provided for in Section
3(c) above, except that (i) payments of Annual Salary shall be mitigated by
payments under Company-sponsored disability payments and (ii) the Employee will
not be entitled to outplacement services.
          (e) Death of Employee. If during the term of this Agreement Employee
shall die, then the employment of Employee by the Company shall automatically
terminate on the date of Employee’s death. In such event, Employee’s death shall
be considered to be a termination by the Company without Cause or a termination
by Employee for Good Reason and the Severance Payment shall be paid to
Employee’s personal representative or estate to the same extent and in the same
manner as provided for in Section 3(c) above (except that Employee will not be
entitled to outplacement services) and without mitigation for any insurance
policies held by Employee. Once such payments have been made to Employee’s
personal representative, beneficiary or estate, as the case may be, the Company
shall have no further obligations under this Agreement to said personal
representative, beneficiary or estate, or to any heirs of Employee.
     4. Termination of Employment by Employee for Change of Control.
          (a) Termination Rights. Notwithstanding the provisions of Section 2
and Section 3 of this Agreement, in the event that there shall occur a Change of
Control (as defined below) of the Company and either within six months before as
set forth in Section 4(c) or within two years after such Change of Control
Employee’s employment hereunder is terminated by the Company without Cause or by
Employee for Good Reason, then the Company shall be required to pay to Employee
(i) the Severance Payment provided in Section 3(c), except that the Severance
Payment described in the unnumbered paragraph in Section 3(c)(ii) shall be paid
in a single lump sum sixty (60) days after termination if termination occurs
within two years after such Change of Control, and (ii) the product of three
(3) multiplied by the sum of (x) the target Annual Award for the year prior to
termination, plus (y) the target Long Term Award for the performance period
ending in the year prior to termination, payable in a single lump sum sixty
(60) days after termination. To the extent that payments are owed by the Company
to Employee pursuant to this Section 4, they shall be made in lieu of payments
pursuant to Section 3, and in no event shall the Company be required to make
payments or provide benefits to Employee under both Section 3 and Section 4.
          (b) Change of Control of the Company Defined. For purposes of this
Section 4, the term “Change of Control of the Company” shall mean the occurrence
of any of the following:
               (i) an acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the then outstanding common stock of the Company (“Shares”) or the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change of Control has occurred
pursuant to this subsection (a), Shares or Voting Securities which are acquired
in a “Non-Control

- 8 -



--------------------------------------------------------------------------------



 



Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change of Control. A “Non-Control Acquisition” shall mean an
acquisition by (a) an employee benefit plan (or a trust forming a part thereof)
maintained by (1) the Company or (2) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (b) the Company or any Related Entity, or
(c) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);
               (ii) the individuals who, as of the Effective Time, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least a majority of the members of the Board or, following a Merger Event which
results in a Parent Corporation, the board of directors of the ultimate Parent
Corporation (as defined in paragraph (iii)(1)(A) below); provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Agreement,
be considered as a member of the Incumbent Board; provided further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle a Proxy Contest; or
               (iii) the consummation of:
                    (1) a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued ( a “Merger
Event”), unless such Merger Event is a “Non-Control Transaction.” A “Non-Control
Transaction” shall mean a Merger Event where:
                         (A) the stockholders of the Company, immediately before
such Merger Event own directly or indirectly immediately following such Merger
Event at least fifty percent (50%) of the combined voting power of the
outstanding voting securities of (x) the corporation resulting from such Merger
Event (the “Surviving Corporation”) if fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly by another Person
(a “Parent Corporation”), or (y) if there are one or more Parent Corporations,
the ultimate Parent Corporation; and,
                         (B) the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
Merger Event constitute at least a majority of the members of the board of
directors of (x) the Surviving Corporation, if there are no Parent Corporation,
or (y) if there are one or more Parent Corporations, the ultimate Parent
Corporation; and
                         (C) no Person other than (1) the Company, (2) any
Related Entity, (3) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to such Merger Event was maintained by the
Company or any Related Entity, or (4) any Person who, immediately prior to such
Merger Event had Beneficial Ownership of

- 9 -



--------------------------------------------------------------------------------



 



fifty percent (50%) or more of the then outstanding Voting Securities or Shares,
has Beneficial Ownership of fifty percent (50%) or more of the combined voting
power of the outstanding voting securities or common stock of (x) the Surviving
Corporation if there is no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation.
                    (2) a complete liquidation or dissolution of the Company; or
                    (3) the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Related Entity or under conditions that would constitute a Non-Control
Transaction with the disposition of assets being regarded as a Merger Event for
this purpose or the distribution to the Company’s stockholders of the stock of a
Related Entity or any other assets).
          Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change of Control shall occur.
          In addition, a Change of Control shall not be deemed to occur unless
the event(s) that causes such Change of Control also constitutes a “change in
control event,” as such term is defined in Code Section 409A.
          (c) If an Employee’s employment or service is terminated by the
Company without Cause within six months prior to the date of a Change of Control
but the Employee reasonably demonstrates that the termination (A) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change of Control or (B) otherwise arose in
connection with, or in anticipation of, a Change of Control which has been
threatened or proposed, such termination shall be deemed to have occurred after
a Change of Control for purposes of this Agreement provided a Change of Control
shall actually have occurred.
     5. Gross-Up Payment.
          (a) Amount.
               (i) In the event that (a) any payment or benefit provided for
under this Agreement and/or any other arrangement or agreement with the Company
(“Base Payment”) would subject the Employee to the excise tax (“Excise Tax”)
imposed by Section 4999 of the Code (or any other similar tax that may hereafter
be imposed) and (b) the Base Payment is less than 110% of the sum of three
(3) times the “base amount” (as defined in Code Section 280G)

- 10 -



--------------------------------------------------------------------------------



 



minus $1.00 (“Safe Harbor Amount”), then any amounts payable under this
Agreement shall be reduced so that the Base Payment, in the aggregate, is
reduced to the Safe Harbor Amount. The reduction of the amounts payable under
this Agreement shall be made by first reducing the cash payments payable under
this Agreement. No reduction shall occur if the Base Payment is 110% (or more)
of the Safe Harbor Amount.
               (ii) In the event that (a) the reduction in Section 5(a)(i) is
not applicable, (b) there is a Base Payment which would subject the Employee to
the Excise Tax, and (c) the closing stock price of the Company on the date of
the Change of Control equals or exceeds the Threshold Share Price (as defined
below), then the Employee shall be entitled to receive the payment described in
Section 5(a)(iii) below. For this purpose, the “Threshold Share Price” equals
the average closing price of a share of Company common stock over the first
twenty (20) days following the Merger. The Threshold Share Price may be reviewed
annually and adjusted at the discretion of the Compensation Committee.
               (iii) If the Base Payment is subject to the Excise Tax imposed by
Section 4999 of the Code and the requirements of Section 5(a)(ii) are met, the
Company shall pay to Employee the Gross-Up Payment determined as follows: The
“Gross-Up Payment” shall be equal to the sum of (1) the Excise Tax imposed with
respect to the Base Payment, plus (2) the Excise Tax imposed with respect to the
Gross-Up Payment, plus (3) all other taxes imposed on Employee with respect to
the Gross-Up Payment, including income taxes and Employee’s share of FICA, FUTA
and other payroll taxes. The Gross-Up Payment shall not include the payment of
any tax on the Base Payment other than the Excise Tax. The Gross-Up Payment is
intended to place Employee in the same economic position Employee would have
been in if the Excise Tax did not apply, and shall be calculated in accordance
with such intent.
          (b) Tax Rates and Assumptions. For purposes of determining the amount
of the Gross-Up Payment, Employee shall be deemed to pay Federal income taxes at
the highest marginal rate of Federal income taxation in the calendar year in
which the Gross-Up Payment is to be made, and state and local income taxes at
the highest marginal rate of taxation in the state and locality of Employee’s
residence on the date of termination, net of the maximum reduction in Federal
income taxes which could be obtained from deduction of such state and local
taxes.
          (c) Payment and Calculation Procedures. The Gross-Up Payment
attributable to a Base Payment shall be paid to Employee in cash and at such
times as such Base Payment is paid or provided pursuant to this Agreement.
Simultaneously with or prior to the Company’s payment of a Base Payment, the
Company shall deliver to Employee a written statement specifying the total
amount of the Base Payment and the Excise Tax and Gross-Up Payment relating to
the Base Payment, if any, together with all supporting calculations and
conclusions. If Employee disagrees with the Company’s determination of the
Excise Tax or Gross-Up Payment, Employee shall submit to the Company, no later
than 30 days after receipt of the Company’s written statement, a written notice
advising the Company of the disagreement and setting forth Employee’s
calculation of said amounts. Employee’s failure to submit such notice within
such period shall be conclusively deemed to be an agreement by Employee as to
the amount of the Excise Tax and Gross-Up Payment, if any. If the Company agrees
with Employee’s calculations, it shall pay any shortfall in the Gross-Up Payment
to Employee within 20 days after receipt of such a notice from Employee. If the
Company does not agree with Employee’s

- 11 -



--------------------------------------------------------------------------------



 



calculations, it shall provide Employee with a written notice within 20 days
after the receipt of Employee’s calculations advising Employee that the
disagreement is to be referred to an independent accounting firm for resolution.
Such disagreement shall be referred to a nationally recognized independent
accounting firm which is not the regular accounting firm of the Company and
which is designated by the Company. The Company shall be required to designate
such accounting firm within 10 days after issuance of the Company’s notice of
disagreement. The accounting firm shall review all information provided to it by
the parties and submit a written report to the parties setting forth its
calculation of the Excise Tax and the Gross-Up Payment within 15 days after
submission of the matter to it, and such decision shall be final and binding on
all of the parties. The fees and expenses charged by said accounting firm shall
be paid by the Company. If the amount of the Gross-Up Payment actually paid by
the Company was less than the amount calculated by the accounting firm, the
Company shall pay the shortfall to Employee within 5 days after the accounting
firm submits its written report. If the amount of the Gross-Up Payment actually
paid by the Company was greater than the amount calculated by the accounting
firm, Employee shall pay the excess to the Company within 5 days after the
accounting firm submits its written report.
          (d) Subsequent Recalculation. In the event the Internal Revenue
Service or other applicable governmental authority imposes an Excise Tax with
respect to a Base Payment that is greater than the amount of the Excise Tax
determined pursuant to the immediately preceding paragraph, the Company shall
reimburse Employee for the full amount of such additional Excise Tax plus any
interest and penalties which may be imposed in connection therewith, and pay to
Employee a Gross-up Payment sufficient to make Employee whole and reimburse
Employee for any Excise Tax, income tax and other taxes imposed on the
reimbursement of such additional Excise Tax and interest and penalties, in
accordance with the principles set forth above.
          (e) Example. The calculation of the Gross-Up Payment is illustrated by
the example set forth in Schedule 5(e), attached to this Agreement and hereby
incorporated by reference. The amounts set forth in such example are for
illustration purposes only and no implication shall be drawn from such example
as to the amounts otherwise payable to Employee by the Company.
     6. Successor To Company. The Company shall require any successor, whether
direct or indirect, to all or substantially all of the business, properties and
assets of the Company whether by purchase, merger, consolidation or otherwise,
prior to or simultaneously with such purchase, merger, consolidation or other
acquisition to execute and to deliver to Employee a written instrument in form
and in substance reasonably satisfactory to Employee pursuant to which any such
successor shall agree to assume and to timely perform or to cause to be timely
performed all of the Company’s covenants, agreements and obligations set forth
in this Agreement (a “Successor Agreement”). The failure of the Company to cause
any such successor to execute and deliver a Successor Agreement to Employee
shall constitute a material breach of the provisions of this Agreement by the
Company.
     7. Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, Employee agrees that during the term of
this Agreement,

- 12 -



--------------------------------------------------------------------------------



 



and for a period of two (2) years (three (3) years in the event Section 4(a)
hereof is applicable) following the termination of this Agreement, Employee
shall not directly or indirectly:
          (a) alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor or stockholder of, or lender
to, any company or business, (i) engage in the business of solid waste
collection, disposal or recycling (the “Solid Waste Services Business”) in any
market in which the Company or any of its subsidiaries or affiliates does
business, or any other line of business which is entered into by the Company or
any of its subsidiaries or affiliates during the term of this Agreement, or
(ii) compete with the Company or any of its subsidiaries or affiliates in
acquiring or merging with any other business or acquiring the assets of such
other business; or
          (b) for any reason, (i) induce any customer of the Company or any of
its subsidiaries or affiliates to patronize any business directly or indirectly
in competition with the Solid Waste Services Business conducted by the Company
or any of its subsidiaries or affiliates in any market in which the Company or
any of its subsidiaries or affiliates does business; (ii) canvass, solicit or
accept from any customer of the Company or any of its subsidiaries or affiliates
any such competitive business; or (iii) request or advise any customer or vendor
of the Company or any of its subsidiaries or affiliates to withdraw, curtail or
cancel any such customer’s or vendor’s business with the Company or any of its
subsidiaries or affiliates; or
          (c) for any reason, employ, or knowingly permit any company or
business directly or indirectly controlled by him, to employ, any person who was
employed by the Company or any of its subsidiaries or affiliates at or within
the prior six months, or in any manner seek to induce any such person to leave
his or her employment.
          Notwithstanding the foregoing, the beneficial ownership of less than
five percent (5%) of the shares of stock of any corporation having a class of
equity securities actively traded on a national securities exchange or
over-the-counter market shall not be deemed, in and of itself, to violate the
prohibitions of this Section.
     8. Confidentiality. Employee agrees that at all times during the term of
this Agreement and after the termination of employment for as long as such
information remains non-public information, Employee shall (a) hold in
confidence and refrain from disclosing to any other party all information,
whether written or oral, tangible or intangible, of a private, secret,
proprietary or confidential nature, of or concerning the Company or any of its
subsidiaries or affiliates and their business and operations, and all files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information (“Confidential Information”), including without limitation, any
sales, promotional or marketing plans, programs, techniques, practices or
strategies, any expansion plans (including existing and entry into new
geographic and/or product markets), and any customer lists, (b) use the
Confidential Information solely in connection with his employment with the
Company or any of its subsidiaries or affiliates and for no other purpose,
(c) take all precautions necessary to ensure that the Confidential Information
shall not be, or be permitted to be, shown, copied or disclosed to third
parties, without the prior written consent of the Company or any of its
subsidiaries or affiliates, and (d) observe all security policies implemented by
the Company or any of its subsidiaries or affiliates from time to time

- 13 -



--------------------------------------------------------------------------------



 



with respect to the Confidential Information. In the event that Employee is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, Employee shall provide the Company or any of
its subsidiaries or affiliates with prompt notice of such request or order so
that the Company or any of its subsidiaries or affiliates may seek to prevent
disclosure. In addition to the foregoing Employee shall not at any time libel,
defame, ridicule or otherwise disparage the Company.
     9. Specific Performance; Injunction. The parties agree and acknowledge that
the restrictions contained in Sections 7 and 8 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates. If any provision of Section 7 or 8 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. Employee agrees
and acknowledges that the breach of Section 7 or 8 will cause irreparable injury
to the Company or any of its subsidiaries or affiliates and upon breach of any
provision of such Sections, the Company or any of its subsidiaries or affiliates
shall be entitled to injunctive relief, specific performance or other equitable
relief, without being required to post a bond; provided, however, that, this
shall in no way limit any other remedies which the Company or any of its
subsidiaries or affiliates may have (including, without limitation, the right to
seek monetary damages).
     10. Nondisparagement.
          (a) The Employee shall not, at any time during his employment with the
Company or thereafter, make any public or private statement to the news media,
to any Company competitor or client, or to any other individual or entity, if
such statement would disparage any of the Company, any of their respective
businesses or any director or officer of any of them or such businesses or would
have a deleterious effect upon the interests of any of such businesses or the
stockholders or other owners of any of them; provided, however, that the
Employee shall not be in breach of this restriction if such statements consist
solely of (i) private statements made to any officers, directors or employees of
any of the Company by the Employee in the course of carrying out his duties
pursuant to this Agreement or, to the extent applicable, his duties as a
director or officer, or (ii) private statements made to persons other than
clients or competitors of any of the Company (or their representatives) or
members of the press or the financial community that do not have a material
adverse effect upon any of the Company; and provided that nothing contained in
this paragraph or in any other provision of this Agreement shall preclude the
Employee from making any statement in good faith that is required by law,
regulation or order of any court or regulatory commission, department or agency.
          (b) The Company shall not, at any time during the Employee’s
employment with the Company or thereafter, authorize any person to make, nor
shall the Company condone the making of, any statement, publicly or privately,
by its officers which would disparage the Employee; provided, however, that the
Company shall not be in breach of this restriction if such

- 14 -



--------------------------------------------------------------------------------



 



statements consist solely of (i) private statements made to any officers,
directors or employees of the Company or (ii) private statements made to persons
other than clients or competitors of any of the Company (or their
representatives) or members of the press or the financial community that do not
have a material adverse effect upon the Employee; and provided, further, that
nothing contained in this paragraph or in any other provision of this Agreement
shall preclude any officer, director, employee, agent or other representative of
any of the Company from making any statement in good faith which is required by
any law, regulation or order of any court or regulatory commission, department
or agency.
     11. Future Cooperation. The Employee agrees to make himself reasonably
available to the Company and its affiliates in connection with any claims,
disputes, investigations, regulatory examinations or actions, lawsuits or
administrative proceedings relating to matters in which the Employee was
involved during the period in which he was Chief Operating Officer or Chief
Executive Officer of the Company, and to provide information to the Company and
otherwise cooperate with the Company and its affiliates in the investigation,
defense or prosecution of such actions.
     12. Payments Contingent on Employee’s Release of Company. All of the
payments and benefits to which the Employee would otherwise be entitled under
Sections 3 and 4, except with respect to payments of accrued and unpaid Base
Salary and vacation pay shall be contingent on the Employee’s delivery to the
Company of a signed and enforceable release of all claims against the Company,
other than with respect to employee pension, health or medical benefit plans,
rights to indemnification under the director and officer liability insurance
policy, or under the bylaws or certificate of incorporation of the Company,
within thirty (30) days of termination.
     13. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed given if
delivered by hand delivery, by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage pre-paid) or guaranteed overnight delivery to, the following
addresses and telecopy numbers (or to such other addresses or telecopy numbers
which such party shall designate in writing to the other parties): (a) if to the
Company, at its principal executive offices, addressed to the Chief Financial
Officer, with a copy to the General Counsel; and (b) if to Employee, at the
address listed on the signature page hereto.
     14. Amendment. This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties. The rights
and remedies of the parties under this Agreement are in addition to all other
rights and remedies, at law or equity, that they may have against each other.
     15. Assignment; Third Party Beneficiary. This Agreement, and Employee’s
rights and obligations hereunder, may not be assigned or delegated by him. The
Company may assign its rights, and delegate its obligations, hereunder to any
affiliate of the Company, or any successor to the Company or its Solid Waste
Services Business, specifically including the restrictive covenants set forth in
Section 7 hereof. The rights and obligations of the Company

- 15 -



--------------------------------------------------------------------------------



 



under this Agreement shall inure to the benefit of and be binding upon its
respective successors and assigns.
     16. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the parties intention. The provisions of Sections 7, 8, 9, 10
and 11 will survive the termination for any reason of Employee’s relationship
with the Company.
     17. Indemnification. The Company agrees to indemnify Employee during the
term and after termination of this Agreement in accordance with the provisions
of the Company’s certificate of incorporation and bylaws and the Delaware
General Corporation Law.
     18. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.
     19. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Arizona applicable to
contracts executed and to be wholly performed within such State.
     20. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter. Upon the execution of this Agreement the provisions of
the 2008 Employment Agreement shall be superseded and shall be of no further
force and effect.
     21. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.
     22. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement. Words of
one gender shall be interpreted to mean words of another gender when necessary
to construe this Agreement, and in like manner words in singular may be
interpreted to be in the plural, and vice versa.
     23. Withholding. All payments made to Employee shall be made net of any
applicable withholding for income taxes, Excise Tax and Employee’s share of
FICA, FUTA or other taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

- 16 -



--------------------------------------------------------------------------------



 



     24. Retirement Eligibility. Upon Employee’s retirement, in lieu of payments
under Sections 3 and 4 (but not 25), the Company shall pay to Employee all of
Employee’s accrued but unpaid Base Salary through the date of retirement. In
addition, for all stock option or restricted stock awards (“Equity Awards”) and
all monetary awards (including Annual Awards and Long Term Awards pursuant to
the Executive Incentive Plan and any retirement contributions to the deferred
compensation program) (“Monetary Awards”), in each case granted to Employee
prior to July 26, 2006 (“Prior Awards”), such Employee shall be eligible to
retire for purposes of the Prior Awards, and such Prior Awards shall fully vest
in the event of such retirement, upon attaining either (a) the age of fifty-five
(55) and having completed six (6) years of service with the Company or Allied
Waste Industries, Inc. or (b) the age of sixty-five (65) without regard to years
of service with the Company (the “Original Retirement Policy”). For all Equity
Awards and/or Monetary Awards granted to Employee following July 26, 2006
(“Prospective Awards”), the Original Retirement Policy shall apply, and such
Prospective Awards shall fully vest in the event of such retirement, provided,
and only to the extent that, Employee shall provide the Company with not less
than twelve (12) months prior written notice of Employee’s intent to retire.
Failure by Employee to provide such written notice shall cause the Revised
Retirement Policy (as hereinafter defined) to apply with respect to the vesting
of Prospective Awards, but such failure shall have no effect whatsoever on the
Prior Awards, all of which shall continue to be subject to the Original
Retirement Policy. For purposes of this Agreement, (i) “Revised Retirement
Policy” shall mean Employee has attained the age of (x) sixty (60) and has
completed fifteen (15) years of continuous service with the Company or Allied
Waste Industries, Inc. or (y) sixty-five (65) with five (5) years of continuous
service with the Company or Allied Waste Industries, Inc. and (ii) all Annual
Awards and all Long Term Awards shall vest and be paid on a prorated basis in an
amount equal to the Annual Awards and Long Term Awards payment that the
Compensation Committee of the Board of Directors determines would have been paid
to Employee pursuant to the Executive Incentive Plan had Employee’s employment
continued to the end of the Performance Period multiplied by a fraction, the
numerator of which is the number of completed months of employment during such
Performance Period and the denominator of which is the total number of months in
the Performance Period, within sixty (60) days after the end of the Company’s
Fiscal Year in which the Performance Period ends.
     25. Supplemental Retirement Benefit. If the Employee has a termination of
employment for any reason other than due to Employee’s actions or omissions that
constitute dishonesty, the Employee shall receive supplemental retirement
benefits, as follows:
          (a) The Company shall pay the Employee a cash lump sum supplemental
retirement benefit within thirty (30) days following the date of termination
equal to $2,287,972 increased during the period from the Merger until the date
of termination based upon an annual interest rate of six percent (6%),
compounded annually.
          (b) The Company shall continue providing medical, dental, and/or
vision coverage to the Employee and/or the Employee’s family, at least equal to
that which would have been provided to the Employee if the Employee’s employment
had not terminated, until the earlier of (1) the date the Employee becomes
eligible for any comparable medical, dental, or vision coverage provided by any
other employer, or (2) the date the Employee becomes eligible

- 17 -



--------------------------------------------------------------------------------



 



for Medicare or any similar government-sponsored or provided health care program
(whether or not such coverage is equivalent to that provided by the Company).
          If Employee terminates employment due to Employee’s actions or
omissions that constitute dishonesty, he shall not be entitled to the benefits
set forth in this Section 25.
     26. Code Section 409A.
          (a) General. It is the intention of both the Company and Employee that
the benefits and rights to which Employee could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If Employee or
the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on Employee and on the Company).
          (b) Distributions on Account of Separation from Service. If and to the
extent required to comply with Code Section 409A, any payment or benefit
required to be paid under this Agreement on account of termination of Employee’s
employment shall be made upon Employee incurring a “separation of service”
within the meaning of Code Section 409A.
          (c) Timing of Severance Payments. Notwithstanding anything in this
Agreement to the contrary, if Employee is deemed to be a “specified employee”
for purposes of Code Section 409A, no Severance Payment or other payments
pursuant to, or contemplated by, this Agreement shall be made to Employee by the
Company before the date that is six months after the Employee’s “separation from
service” (or, if earlier, the date of Employee’s death) if and to the extent
that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Code Section 409A. Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule.
          (d) No Acceleration of Payments. Neither the Company nor Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code
Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Code Section 409A.
          (e) Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Employee is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

- 18 -



--------------------------------------------------------------------------------



 



          (f) Reimbursements. Notwithstanding anything in this Agreement to the
contrary, any payment, to the extent such payment constitutes deferral of
compensation under Code Section 409A, to reimburse the Employee in an amount
equal to all or a designated portion of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to Employee by the Company, including the amount of additional taxes imposed
upon Employee due to the Company’s payment of the initial taxes on such
compensation, or for other reimbursements, shall be made no later than the end
of Employee’s taxable year next following Employee’s taxable year in which
Employee remits the related taxes or incurs such expense.
          (g) Continued Health Benefits. In the event that Employee receives
continued health benefits pursuant to Section 3, 4 or 25 of this Agreement, such
expense or reimbursement shall meet the following requirements: (i) the amount
of expenses eligible for reimbursement provided to Employee during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to Employee in any other calendar year, (ii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to payment or reimbursement on in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.
     27. Beneficiary. If the Employee dies before receiving any payments due to
him under Sections 3 or 4, or under Section 25 in the case of his death after
terminating employment, the remaining payments will be paid to his beneficiary.
     28. Arbitration. Except with respect to the remedies set forth in Section 9
hereof, if in the event of any controversy or claim between the Company or any
of its affiliates and the Employee arising out of or relating to this Agreement,
either party delivers to the other party a written demand for arbitration of a
controversy or claim then such claim or controversy shall be submitted to
binding arbitration. The binding arbitration shall be administered by the
American Arbitration Association under its Commercial Arbitration Rules. The
arbitration shall take place in Maricopa County, Arizona. Each of the Company
and the Employee shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Employee. The arbitrator shall have no authority to
add to, alter, amend or refuse to enforce any portion of the disputed
agreements. The Company and the Employee each waive any right to a jury trial or
to petition for stay in any action or proceeding of any kind arising out of or
relating to this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

- 19 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

            REPUBLIC SERVICES, INC., a Delaware
corporation
      By:   /s/ Michael P. Rissman     Its:   Executive Vice President     and
General Counsel  

            EMPLOYEE:
      /s/ Donald W. Slager       Donald W. Slager
      Address for Notices: Address shown on the payroll
records of the Company   

- 20 -



--------------------------------------------------------------------------------



 



         

Schedule 2(k)
Maximum Awards Under the Synergy Incentive Plan

          Cash
Donald W. Slager
  $10 million

 



--------------------------------------------------------------------------------



 



Schedule 5(e)
Gross-Up Payment Example
     Assume that the Company makes a Base Payment to Employee of $900,000, and
that $600,000 is subject to an Excise Tax of 20%. Also assume that the maximum
combined effective federal, state and local tax rate, including Employee’s share
of payroll taxes but not including the Excise Tax rate, is 45%. Under these
circumstances, the Gross-Up Payment would be $342,857.14.
     The Gross-Up Payment in this example is equal to the amount of the Base
Payment subject to the Excise Tax ($600,000), multiplied by the Excise Tax rate,
expressed as a decimal (.20), and divided by the remainder of 1 minus the Excise
Tax rate, expressed as a decimal, and minus the effective rate of tax of
Employee exclusive of the Excise Tax, expressed as a decimal (1-.20-.45). Hence,
the Gross-Up Payment is $600,000 x .20 / (1-.20-.45) = $342,857.14.
     The Gross-Up Payment of $342,857.14 represents the sum of the amounts
referred to in clauses (1), (2) and (3) of Section 5(a)(iii) of this Agreement,
as set forth below.

         
clause (1):
Excise Tax on Base Payment (600,000 x .20)
  $ 120,000.00  
clause (2):
Excise Tax on Gross-Up Payment (342,857.14 x .20)
    68,571.43  
clause (3):
Other taxes on Gross-Up Payment (342,857.14 x .45)
    154,285.71  
 
     
Total taxes subject to gross-up
    342,857.14  
 
     

 